Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 1 of 20




                            CROWSON

                                  vs

                   WASHINGTON COUNTY



                    RYAN T. BORROWMAN

                           April 17, 2018
                  Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 2 of 20
                                                         CROWSON vs WASHINGTON COUNTY
      April 17, 2018                                                       Ryan T. Borrowman
                                                                                          1
·1·   · · · IN THE UNITED STATES DISTRICT COURT
·2·   · FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
·3·   · · · · · · · · · · *· * *
·4·   MARTIN CROWSON,· · · · )
· ·   · · · · · · · · · · · ·)
·5·   · · · ·Plaintiff,· · · )
· ·   · · · · · · · · · · · ·)· Case No. 2:15-cv-00880
·6·   · ·vs.· · · · · · · · ·)
· ·   · · · · · · · · · · · ·)· Deposition of:
·7·   WASHINGTON COUNTY,· · ·)
· ·   et al.,· · · · · · · · )· RYAN T. BORROWMAN
·8·   · · · · · · · · · · · ·)
· ·   · · · ·Defendants.· · ·)
·9
· ·   · · · · · · · · · · *· *         *
10

11

12
· · · · · · · · · · April 17, 2018
13
· · · · · · · · · · · ·1:00 p.m.
14

15
· · · · · WASHINGTON COUNTY TREASURER OFFICE
16· · · · · · 197 East Tabernacle Street
· · · · · · · · · ·St. George, Utah
17

18

19· · · · · · · · · · · ·*· *            *

20· · · · · · · · · Linda Van Tassell
· · · · · · - Registered Diplomate Reporter -
21· · · · · · ·Certified Realtime Reporter

22

23

24

25


                                   Linda Van Tassell, CRR, RMR, RDR
                                    DepomaxMerit Litigation Services                       YVer1f
            Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 3 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                       Ryan T. Borrowman
                                         2                                           3
·1·   ·   · ·   · ·   · · · · ·A P P E A R A N C E S                 ·1· · · · · · · · · · P R O C E E D I N G S
·2·   ·   For   the   Plaintiff:· · ·Ryan J. Schriever
· ·   ·   · ·   · ·   · · · · · · · ·SCHRIEVER LAW FIRM              ·2· · · · · · · · · · · RYAN T. BORROWMAN,
·3·   ·   · ·   · ·   · · · · · · · ·51 East 800 North               ·3· · ·called as a witness on behalf of the plaintiff,
· ·   ·   · ·   · ·   · · · · · · · ·Spanish Fork, Utah· 84660
·4                                                                   ·4· · ·being duly sworn, was examined and testified as
· ·   ·   For the Defendant· · · Frank D. Mylar                      ·5· · ·follows:
·5·   ·   Washington County:· · ·MYLAR LAW, PC
· ·   ·   · · · · · · · · · · · ·2494 Bengal Boulevard               ·6· · · · · · · · · · · · ·EXAMINATION
·6·   ·   · · · · · · · · · · · ·Salt Lake City, Utah· 84121         ·7· · ·BY MR. SCHRIEVER:
·7·   ·   For the Defendant· · · Gary T. Wight
· ·   ·   Larrowe:· · · · · · · ·KIPP & CHRISTIAN                    ·8· · · · · ·Q.· ·Please state your full name.
·8·   ·   · · · · · · · · · · · ·10 Exchange Place, 4th Floor        ·9· · · · · ·A.· ·Ryan T. Borrowman.
· ·   ·   · · · · · · · · · · · ·Salt Lake City, Utah· 84111
·9                                                                   10· · · · · ·Q.· ·How do you spell Borrowman?
· ·   · Also Present:· · · · · Brian Graf                            11· · · · · ·A.· ·B-o-r-r-o-w-m-a-n.
10
· ·   · · · · · · · · · · · · ·*· *       *
                                                                     12· · · · · ·Q.· ·What is your date of birth?
11                                                                   13· · · · · ·A.· ·November 8, 1975.
· ·   · · · · · · · · · · · · I N D E X
12
                                                                     14· · · · · ·Q.· ·Where do you currently live?
· ·   · EXAMINATION· · · · · · · · · · · · · · · · · · ·PAGE         15· · · · · · · · MR. MYLAR:· I want to object to his
13                                                                   16· · ·personal address.
· ·   · By Mr. Schriever· · · · · · · · · · · · · · · · · ·3
14                                                                   17· · · · · ·Q.· ·Sure.
· ·   · By Mr. Wight· · · · · · · · · · · · · · · · · · · 46         18· · · · · ·A.· ·Washington Fields.
15
16                                                                   19· · · · · ·Q.· ·How long have you lived in Washington
17                                                                   20· · ·Fields?
18
19                                                                   21· · · · · ·A.· ·Maybe four years.
20                                                                   22· · · · · ·Q.· ·Do you have any plans of moving anytime
21
22                                                                   23· · ·soon?· Is that no?
23                                                                   24· · · · · ·A.· ·Yeah.· No.· Sorry, I forgot.
24
25                                                                   25· · · · · ·Q.· ·I know you've had a chance to talk with

                                                                 4                                                            5
·1· · ·your attorney about what a deposition is.· I like to          ·1· · ·be written down in booklet.· So if I do remind you
·2· · ·always explain a little bit at the beginning.· Your           ·2· · ·to say yes or no if you've shaken your head, I'm not
·3· · ·deposition is my chance to ask you questions.                 ·3· · ·trying to be rude.
·4· · ·You're under oath so you're obligated to tell the             ·4· · · · · ·A.· ·Yeah.
·5· · ·truth.· What I'm after is your recollection and               ·5· · · · · ·Q.· ·If you need to take a break for any
·6· · ·memories of events.· I may also ask you for your              ·6· · ·reason at all just let me know.· That's not a big
·7· · ·interpretation of some facts --                               ·7· · ·deal.
·8· · · · · ·A.· ·Okay.                                              ·8· · · · · ·A.· ·All right.
·9· · · · · ·Q.· ·-- your mental impressions.· If I ask              ·9· · · · · ·Q.· ·If I ask you a question that you don't
10· · ·you for the mental impressions of other people, your          10· · ·feel like you can completely or honestly answer or
11· · ·attorney will probably object.                                11· · ·if you don't understand a question that I'm asking,
12· · · · · ·A.· ·Okay.                                              12· · ·tell me that and I will do my best to try to
13· · · · · ·Q.· ·In most situations like that he can                13· · ·rephrase it.
14· · ·object and I can still ask you to answer the                  14· · · · · ·A.· ·Okay.
15· · ·question --                                                   15· · · · · ·Q.· ·Any questions about the deposition
16· · · · · ·A.· ·Okay.                                              16· · ·process?
17· · · · · ·Q.· ·-- because we can try to figure out how            17· · · · · ·A.· ·Not that I understand.
18· · ·it is you come to think things or know things.                18· · · · · ·Q.· ·Okay.· What is your current job with
19· · · · · ·A.· ·Okay.                                              19· · ·Washington County?
20· · · · · ·Q.· ·He's preserving the objection for later            20· · · · · ·A.· ·I'm not currently employed with them.
21· · ·on if we have to go to court and I try to use it for          21· · · · · ·Q.· ·Where do you work?
22· · ·reasons he doesn't think is proper.                           22· · · · · ·A.· ·Riverview Medical as a doctor of nursing
23· · · · · ·A.· ·Right.                                             23· · ·practice.
24· · · · · ·Q.· ·Along those lines, everything that you             24· · · · · ·Q.· ·When did you stop working for Washington
25· · ·or I or anybody here says is being recorded and will          25· · ·Jail?

                                                 Linda Van Tassell, CRR, RMR, RDR
                                                  DepomaxMerit Litigation Services                                                 YVer1f
            Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 4 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                       Ryan T. Borrowman
                                         6                                           7
·1· · · · · ·A.· ·Close to three years, maybe two and a       ·1· · · · · ·A.· ·Desert Pain Management, Desert Pain and
·2· · ·half, I think.· I don't recall exactly.· It's been a   ·2· · ·Spine.
·3· · ·while.                                                 ·3· · · · · ·Q.· ·Were you doing pain management medicine
·4· · · · · ·Q.· ·What was the reason you stopped working     ·4· · ·there?
·5· · ·for Washington County?                                 ·5· · · · · ·A.· ·Yes.
·6· · · · · ·A.· ·I gave a resignation because I was going    ·6· · · · · ·Q.· ·Any addiction medicine?
·7· · ·to work in addiction medicine where I became a nurse   ·7· · · · · ·A.· ·No.· That's where I got my Suboxone and
·8· · ·practitioner.                                          ·8· · ·I was working on my doctorate which had to do with
·9· · · · · ·Q.· ·Where did you go to work first after        ·9· · ·safe opioid management just because of the crisis
10· · ·Washington County?                                     10· · ·that's going on so my doctorate was focused on that
11· · · · · ·A.· ·Brookstone Medical Center.                  11· · ·and I was trying to implement that at Desert Pain.
12· · · · · ·Q.· ·How long did you work there?                12· · · · · ·Q.· ·So we can call you Dr. Borrowman?
13· · · · · ·A.· ·About six to -- I don't recall dates        13· · · · · ·A.· ·No, you can't because when I worked at
14· · ·very well so this is -- probably six to eight          14· · ·the jail, no.
15· · ·months.                                                15· · · · · ·Q.· ·Where did you get your doctorate?
16· · · · · ·Q.· ·What kind of work were you doing at         16· · · · · ·A.· ·What's that?
17· · ·Brookstone?                                            17· · · · · ·Q.· ·Where did you get your doctorate?
18· · · · · ·A.· ·Addiction medicine for heroin addiction     18· · · · · ·A.· ·Frontier Nursing University.· It's in
19· · ·and opioid addiction.                                  19· · ·Kentucky.
20· · · · · ·Q.· ·As a nurse practitioner are able to         20· · · · · ·Q.· ·And after the pain management clinic
21· · ·prescribe medication?                                  21· · ·where did you go next?
22· · · · · ·A.· ·I am.· But when I was working the county    22· · · · · ·A.· ·Riverview, where I'm currently at.
23· · ·I was not.                                             23· · · · · ·Q.· ·How long were you with the county?
24· · · · · ·Q.· ·Okay.· After Brookstone, where did you      24· · · · · ·A.· ·Almost ten years.
25· · ·work?                                                  25· · · · · ·Q.· ·Where did you work before the county?

                                                         8                                                             9
·1· · · · · ·A.· ·It was a care center, Red Cliffs Care       ·1· · · · · ·A.· ·Yes.
·2· · ·Center.                                                ·2· · · · · ·Q.· ·Where did you get your RN?
·3· · · · · ·Q.· ·Was it an assisted nursing facility?        ·3· · · · · ·A.· ·My RN from Dixie State University, but
·4· · · · · ·A.· ·Uh-huh.                                     ·4· · ·it wasn't Dixie State University at that time.
·5· · · · · ·Q.· ·Is that yes?                                ·5· · · · · ·Q.· ·It's changed.
·6· · · · · ·A.· ·Yes.· Sorry.                                ·6· · · · · ·A.· ·It's growing.
·7· · · · · ·Q.· ·Obviously you've changed now to where       ·7· · · · · ·Q.· ·And then your LPN?
·8· · ·you're a nurse practitioner but were you were an RN    ·8· · · · · ·A.· ·Same.
·9· · ·before?                                                ·9· · · · · ·Q.· ·Have you ever had -- well, let's not go
10· · · · · ·A.· ·Yes.                                        10· · ·to ever.· I'm going to try to break things up so
11· · · · · ·Q.· ·Ever an LPN?                                11· · ·that we're talking about the knowledge and
12· · · · · ·A.· ·I was for a year.                           12· · ·experience and qualifications you had at the time
13· · · · · ·Q.· ·What year did you get your LPN?             13· · ·when this incident with Mr. Crowson happened, which
14· · · · · ·A.· ·It was around 2005 or 2000 -- I think       14· · ·was June of 2014.· I understand that since that time
15· · ·2005.                                                  15· · ·your education and experience has expanded quite a
16· · · · · ·Q.· ·When did you get your RN?                   16· · ·bit.· So when I'm asking these questions I want you
17· · · · · ·A.· ·A year later from whenever -- I had one     17· · ·to try to remember what it was at that time.
18· · ·year left.                                             18· · · · · ·A.· ·I'll try to do that.
19· · · · · ·Q.· ·Okay.· And that would have been about       19· · · · · ·Q.· ·In connection with your work at the
20· · ·the time you were working for the county in the        20· · ·prison, had you received training in relation to
21· · ·jail?                                                  21· · ·recognition of brain injuries?
22· · · · · ·A.· ·Right.· It wasn't very long after that I    22· · · · · ·A.· ·No specific training that I can
23· · ·started working there.                                 23· · ·remember.
24· · · · · ·Q.· ·In the ten years that you were with the     24· · · · · ·Q.· ·How about as part of your LPN or RN
25· · ·county did you always work in the jail?                25· · ·training?

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
            Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 5 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                       Ryan T. Borrowman
                                        10                                          11
·1· · · · · ·A.· ·Yes, there's courses there that we take.    ·1· · · · · ·Q.· ·How would you describe the training?
·2· · ·I don't remember specifically but we do touch on       ·2· · ·What did they teach you?
·3· · ·psychological and behavioral problems during those     ·3· · · · · ·A.· ·Number one, to notice when somebody is
·4· · ·years.                                                 ·4· · ·behaving differently and pupil dilation, those types
·5· · · · · ·Q.· ·How about recognition of alcohol            ·5· · ·of things where they could be showing signs of being
·6· · ·withdrawal symptoms?                                   ·6· · ·on a stimulant, or pupil constriction that could be
·7· · · · · ·A.· ·Yes.· Both in my LPN and my RN year.        ·7· · ·showing signs of brain or alcohol, those types of
·8· · ·And then we would also review those I think in our     ·8· · ·things.· They tried to keep it pretty simple,
·9· · ·yearly trainings, I believe.· I'm not 100 percent      ·9· · ·especially so deputies even would be able to
10· · ·sure but I know it was very highly -- it's a highly    10· · ·recognize it.
11· · ·discussed topic since we see so many people. I         11· · · · · ·Q.· ·Did they have any type of assessment
12· · ·don't know if it was inhouse or in our yearly          12· · ·that you could do to determine the severity of
13· · ·training.                                              13· · ·withdrawals so they could determine what treatment
14· · · · · ·Q.· ·What yearly training did you do?            14· · ·is appropriate?
15· · · · · ·A.· ·The county has yearly training.· Just       15· · · · · ·A.· ·At the time -- I don't know if it's
16· · ·staff training that they do.                           16· · ·there any longer but one of the nurses posted on a
17· · · · · ·Q.· ·And you address alcohol withdrawal          17· · ·little whiteboard that we had a thing that showed
18· · ·symptoms specifically?                                 18· · ·specifically heroin and alcohol withdrawal but
19· · · · · ·A.· ·Not that I really -- I don't know that I    19· · ·didn't show anything for meth or -- but I don't even
20· · ·can recall exactly if it was specific or not.          20· · ·know if that's there anymore.
21· · · · · ·Q.· ·Do you recall if it was specific to         21· · · · · ·Q.· ·Do you know what the criteria were?
22· · ·withdrawal from other types of drugs?                  22· · · · · ·A.· ·Heroin you go through the -- there was a
23· · · · · ·A.· ·There was a section every year but maybe    23· · ·point scale for like if you saw goose bumps or if
24· · ·I'm -- it seems like that's where it was at. I         24· · ·their pupils were dilated or if they were sweating,
25· · ·can't recall exactly.                                  25· · ·tremors in their hands, those types of things, and

                                                       12                                                            13
·1· · ·you would add up the point system and that would       ·1· · ·that something you would look for?
·2· · ·tell you how bad they were in heroin withdrawal.       ·2· · · · · ·A.· ·If it is, I don't remember that.· I'm
·3· · · · · · · · Alcohol withdrawal, I don't recall there    ·3· · ·sure it probably is but --
·4· · ·being a point system but it was you were looking for   ·4· · · · · ·Q.· ·Increases or decreases in blood pressure
·5· · ·delirium and then you were looking for tremors and     ·5· · ·and heart rate?
·6· · ·looking for unstable vital signs.· That's all I        ·6· · · · · ·A.· ·Right.· Stable vital signs is --
·7· · ·remember.· There could have been more but that's all   ·7· · · · · ·Q.· ·What about insomnia?
·8· · ·I remember of it.                                      ·8· · · · · ·A.· ·That would be on the list but you would
·9· · · · · ·Q.· ·Would that include an increase in           ·9· · ·have to take into account everything else for
10· · ·anxiety?                                               10· · ·insomnia to really be a specific concern.· Pretty
11· · · · · ·A.· ·For which one?                              11· · ·much everyone in the jail could have insomnia just
12· · · · · ·Q.· ·For alcohol?                                12· · ·because of the location.· If someone just came to me
13· · · · · ·A.· ·I don't recall if that was on that list.    13· · ·and said, "I've got insomnia," I wouldn't be
14· · ·I know that I knew that, to be looking for anxiety     14· · ·thinking alcohol withdrawal.
15· · ·issues.                                                15· · · · · ·Q.· ·Okay.· How about abdominal pain?
16· · · · · ·Q.· ·You say you knew that?                      16· · · · · ·A.· ·If that's on the list, I don't recall
17· · · · · ·A.· ·Uh-huh.· Where I picked it up, I don't      17· · ·it.
18· · ·recall.· I don't know if it was on that paper.         18· · · · · ·Q.· ·Changes in responsiveness of pupils?
19· · · · · ·Q.· ·How about hallucinations?                   19· · · · · ·A.· ·Yeah.· That would be the -- I think I
20· · · · · ·A.· ·That would be delirium.                     20· · ·mentioned that already.
21· · · · · ·Q.· ·Is change in mental status something        21· · · · · ·Q.· ·What about heightened deep tendon
22· · ·different than delirium?                               22· · ·reflexes?
23· · · · · ·A.· ·No.· That's what you would be looked for    23· · · · · ·A.· ·Yes.
24· · ·with alcohol withdrawal.                               24· · · · · ·Q.· ·Ankle clonus?
25· · · · · ·Q.· ·How about a temperature above 100.4, is     25· · · · · ·A.· ·Yes.· And that can also be back

                                         Linda Van Tassell, CRR, RMR, RDR
                                          DepomaxMerit Litigation Services                                                  YVer1f
            Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 6 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                       Ryan T. Borrowman
                                        14                                          15
·1· · ·injuries, so that alone you wouldn't be thinking       ·1· · · · · ·A.· ·No.· That was pretty much the deciding
·2· · ·alcohol withdrawal.                                    ·2· · ·one.
·3· · · · · ·Q.· ·But if you saw somebody that had most or    ·3· · · · · ·Q.· ·Are you familiar with the CIWA-AR scale
·4· · ·all of these --                                        ·4· · ·of alcohol withdrawal?
·5· · · · · ·A.· ·Oh, yeah.· It would be -- I would be        ·5· · · · · ·A.· ·Yeah.· I wouldn't be able to -- I've
·6· · ·thinking alcohol withdrawal.                           ·6· · ·encountered it.· That was one of the scales that was
·7· · · · · ·Q.· ·Okay.· And did the jail have criteria       ·7· · ·used when I was working at Brookstone but I didn't
·8· · ·like this that you were required to use when           ·8· · ·commit it to memory.· I wouldn't be able to recite
·9· · ·determining alcohol withdrawal?                        ·9· · ·it back to you.
10· · · · · ·A.· ·Mostly I went off memory.· I don't          10· · · · · ·Q.· ·Okay.· All right.· While you were
11· · ·remember if there was anything specific.· We were      11· · ·working at the jail did you ever record notes or
12· · ·all trained in that.                                   12· · ·charts outside of CorEMR?
13· · · · · ·Q.· ·Did the jail have criteria that you         13· · · · · ·A.· ·No, I didn't.
14· · ·would look at if you were considering a brain          14· · · · · ·Q.· ·And when you would make an entry into
15· · ·injury?                                                15· · ·CorEMR, was that your own account?· You had a
16· · · · · ·A.· ·There was the Glasgow Coma Score --         16· · ·password --
17· · ·Glas-cow, however you want to say it.                  17· · · · · ·A.· ·Yes.
18· · · · · ·Q.· ·After Dr. Glasgow, who was a woman by       18· · · · · ·Q.· ·-- that would log you in?
19· · ·the way.                                               19· · · · · ·A.· ·Right.
20· · · · · ·A.· ·I did not know that.                        20· · · · · ·Q.· ·And if you entered a note, would it
21· · · · · ·Q.· ·It's on Facebook.                           21· · ·automatically assign you as the person doing that?
22· · · · · ·A.· ·It could be or couldn't be true.            22· · · · · ·A.· ·Yes.
23· · · · · ·Q.· ·It's on the Internet.· Any other            23· · · · · ·Q.· ·Did it also automatically assign a date
24· · ·criteria you'd look at other than the Glasgow Coma     24· · ·and timestamp?
25· · ·Score?                                                 25· · · · · ·A.· ·That was my understanding, although I

                                                       16                                                            17
·1· · ·didn't look into how it actually did things and kept   ·1· · · · · ·Q.· ·How about something routine like
·2· · ·track in a database.· I just assumed that it did.      ·2· · ·checking somebody's vital signs, is that something
·3· · · · · ·Q.· ·Did you have access to go back in and       ·3· · ·you would chart in CorEMR?
·4· · ·change or modify any prior entries that you had        ·4· · · · · ·A.· ·If I were in charge of booking,
·5· · ·made?                                                  ·5· · ·probably -- same rules there.· If it were a busy day
·6· · · · · ·A.· ·I think somebody could but if they made     ·6· · ·I wouldn't always get it done.· On the days that
·7· · ·the change, I think it would track it.· So I don't     ·7· · ·were slower and that we had time to get everything
·8· · ·think you could make changes with it.· That's my       ·8· · ·caught up, but I would take vitals with everyone
·9· · ·understanding.· If it's possible, I'm not aware of     ·9· · ·even if I didn't chart it.
10· · ·how.                                                   10· · · · · ·Q.· ·Did you take vitals with everyone you
11· · · · · ·Q.· ·Okay.                                       11· · ·saw?
12· · · · · ·A.· ·But I think an administrator could          12· · · · · ·A.· ·I want to say yes.· I'm sure there's
13· · ·unlock something but I would assume that that would    13· · ·some times when I may have missed somebody but to my
14· · ·be tracked, too.                                       14· · ·recollection I always hooked the tree around, the
15· · · · · ·Q.· ·Was it your practice to always document     15· · ·vitals tree, especially if it were a detox or one of
16· · ·interactions when you were seeing patients?            16· · ·the med cells.· I can't say that for some of the
17· · · · · ·A.· ·That was always my -- there were times      17· · ·intake cells where the people were sitting there
18· · ·that I would not be able to because of the workload,   18· · ·waiting for -- to be moved somewhere but in med
19· · ·trying to go through and assess everyone, but          19· · ·cells, yes.
20· · ·because of the time constraints or how many people,    20· · · · · ·Q.· ·How many inmates did you see on a daily
21· · ·there were times that I would not be able to.          21· · ·basis?
22· · · · · · · · However, that being said, if there was      22· · · · · ·A.· ·In booking it would just depend on how
23· · ·ever a situation where there was something abnormal,   23· · ·many inmates were brought in and how many were in
24· · ·I wouldn't -- I would always make sure that that was   24· · ·med observation.· And then if I didn't have booking
25· · ·in.                                                    25· · ·and I had kites and tasks, which are the medical

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
            Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 7 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                       Ryan T. Borrowman
                                        18                                          19
·1· · ·requests that the inmates put in, that could range     ·1· · · · · ·Q.· ·Did people in the med observation cells
·2· · ·anywhere from five to 25, just depending on the day.   ·2· · ·have to put in requests?
·3· · · · · ·Q.· ·How is it that you would know what          ·3· · · · · ·A.· ·No.· We would see them multiple times a
·4· · ·inmates to see?                                        ·4· · ·day, so whoever was in charge of that would go up
·5· · · · · ·A.· ·I don't remember if CorEMR or if --         ·5· · ·there.· Initially they would do vitals on everyone
·6· · ·there's a new computer system that they put in that    ·6· · ·and then from there they would walk through multiple
·7· · ·they would be able to put it in on the kiosk. I        ·7· · ·times a day in booking to look over them.
·8· · ·don't recall if that was active at the time.· And,     ·8· · · · · ·Q.· ·Does that mean that you went in and took
·9· · ·if it wasn't, then they would put in a medical         ·9· · ·vitals on the inmates multiple times per day?
10· · ·request kite.· There's a box in every single block     10· · · · · ·A.· ·Each nurse normally would do it one
11· · ·that they can just go up, grab one, fill it out and    11· · ·time.
12· · ·then they put it into a little box that the deputies   12· · · · · ·Q.· ·Any other times to check them to see if
13· · ·get.· So we'd get -- we call them kites because the    13· · ·they're responsive?
14· · ·inmates would say they were flying us a kite or        14· · · · · ·A.· ·Skin color, if they were sleeping, if
15· · ·flying a kite to whatever and they would -- we would   15· · ·there were respirations, if they were talking to
16· · ·get those every day.· We would see everyone for the    16· · ·themselves or just anything abnormal.
17· · ·kites every day that came to us.                       17· · · · · ·Q.· ·If it was abnormal, then you would note
18· · · · · ·Q.· ·You mentioned some different areas.· One    18· · ·it.
19· · ·was booking, one was med observation cells --          19· · · · · ·A.· ·Yeah.
20· · · · · ·A.· ·Whoever had booking had med observation     20· · · · · ·Q.· ·If it was normal then --
21· · ·cells.                                                 21· · · · · ·A.· ·Then I wouldn't.
22· · · · · ·Q.· ·Okay.· And then you also had just the       22· · · · · ·Q.· ·In the medical observation cells was it
23· · ·general population, right?                             23· · ·your practice to be more vigilant about charting
24· · · · · ·A.· ·Yeah.· We called it doing kites and         24· · ·things?
25· · ·tasks.                                                 25· · · · · ·A.· ·It was my practice, yes.· I tried.· If I

                                                       20                                                            21
·1· · ·missed something it was either -- I can't think of a   ·1· · · · · ·Q.· ·What about when inmates came back to the
·2· · ·situation but just if something crazy was going on,    ·2· · ·exam room?
·3· · ·maybe a suicide attempt or something in the back       ·3· · · · · ·A.· ·There's a deputy there as well.
·4· · ·where we were completely distracted for a little       ·4· · · · · ·Q.· ·Is that the same deputy throughout the
·5· · ·bit.· It would had to have been something really big   ·5· · ·day?
·6· · ·for me to miss it, though.                             ·6· · · · · ·A.· ·No.· It could be a different deputy.
·7· · · · · ·Q.· ·Is the medical observation cell the same    ·7· · ·Normally a deputy from booking would escort us in
·8· · ·as the detox cell?                                     ·8· · ·booking and a deputy from the blocks would escort us
·9· · · · · ·A.· ·Yeah.· There's also some that are padded    ·9· · ·in the blocks.· But it could, just depending on the
10· · ·where if we feel somebody is a danger to themselves    10· · ·need.· I guess one of them may come up from the
11· · ·they would be there.· And then for long-term stable    11· · ·blocks to go around with us in booking but we
12· · ·patients that we wanted to observe but we were a lot   12· · ·couldn't be alone.
13· · ·more comfortable that they were stable, there were     13· · · · · ·Q.· ·Okay.· Were you able to enter the
14· · ·some cells that you could still see in there but       14· · ·charting with CorEMR from the medical observation
15· · ·they were different than the detox cells and they      15· · ·cells?
16· · ·were technically medical cells but the terms are       16· · · · · ·A.· ·No.
17· · ·interchangeable.· If they were brought up for          17· · · · · ·Q.· ·You would have to go back to the exam
18· · ·medical observation, we wanted direct eyes on them,    18· · ·room --
19· · ·we would call one of the detox cells a medical cell    19· · · · · ·A.· ·Right.
20· · ·where the deputies in booking had constant visual on   20· · · · · ·Q.· ·-- with your own computer?
21· · ·them.                                                  21· · · · · ·A.· ·Uh-huh.
22· · · · · ·Q.· ·Was there a deputy that would accompany     22· · · · · ·Q.· ·Is that yes?
23· · ·you when you would do visits in the med cells?         23· · · · · ·A.· ·Yes.
24· · · · · ·A.· ·Yes.· Every single time.· I couldn't go     24· · · · · ·Q.· ·My understanding is that Dr. Jim Larrowe
25· · ·in there without a deputy.                             25· · ·was the medical director for the county.

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
            Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 8 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                       Ryan T. Borrowman
                                        22                                          23
·1· · · · · ·A.· ·Uh-huh.                                     ·1· · · · · ·Q.· ·Nurses before they send anything out for
·2· · · · · ·Q.· ·Is that a yes?                              ·2· · ·some kind of test like an x-ray --
·3· · · · · ·A.· ·Yes.                                        ·3· · · · · ·A.· ·Yes, they do.
·4· · · · · ·Q.· ·What's your understanding of what his       ·4· · · · · ·Q.· ·Was there an x-ray at the jail?
·5· · ·role was?                                              ·5· · · · · ·A.· ·No.· We had to send them to the
·6· · · · · ·A.· ·He was the doctor.· You couldn't do         ·6· · ·hospital.
·7· · ·anything without the doctor okaying it.· As a nurse    ·7· · · · · ·Q.· ·Was there any type of imaging capability
·8· · ·you don't have that authority.· So if you see          ·8· · ·at the jail?
·9· · ·something, you call the doctor and ask what he wants   ·9· · · · · ·A.· ·No.· Not that I'm aware of.
10· · ·to have done.                                          10· · · · · ·Q.· ·If you take a blood draw how would you
11· · · · · ·Q.· ·It is the doctor who is ultimately          11· · ·find the result of that?
12· · ·responsible for the inmates' care, correct?            12· · · · · ·A.· ·We would send it to our lab and they
13· · · · · ·A.· ·That's how the entire medical system is.    13· · ·would send us the results.
14· · ·Not just there but nurses at the hospital, everyone    14· · · · · ·Q.· ·What are nurses authorized to do without
15· · ·reports to a doctor.                                   15· · ·a doctor's order?
16· · · · · ·Q.· ·Right.                                      16· · · · · ·A.· ·The whole nurse structure is you can do
17· · · · · ·A.· ·That's just part of the hierarchy.          17· · ·a nursing assessment.· We call it ADPI assessment.
18· · · · · ·Q.· ·And the nurses, before they administer      18· · ·It's been a while since I did that.· You're
19· · ·medication, get an order from the doctor.              19· · ·basically going through the same steps as a doctor
20· · · · · ·A.· ·Uh-huh.                                     20· · ·in assessing, evaluating, implementing and going
21· · · · · ·Q.· ·Is that a yes?                              21· · ·back and making sure that what is implemented
22· · · · · ·A.· ·Yes.                                        22· · ·occurred.
23· · · · · ·Q.· ·And nurses before they draw blood have      23· · · · · · · · You can do things like Gatorade if you
24· · ·to get an order from the doctor?                       24· · ·feel like the patient is dehydrated, if you feel
25· · · · · ·A.· ·Yes.                                        25· · ·like the patient is -- there's nothing real medical,

                                                       24                                                            25
·1· · ·really, I guess.· You're just going through and        ·1· · ·start pushing water.· Let's have you drink.· Let's
·2· · ·doing an assessment to look for simple things that     ·2· · ·get you some Gatorade."· Does that clear it up any?
·3· · ·they can discuss with them, how they could better      ·3· · · · · ·Q.· ·So using this hypothetical then, you
·4· · ·handle a situation.· Just do some general things       ·4· · ·could call the doctor and say, "Hey, I believe this
·5· · ·like that.· I don't know if that's very clear but --   ·5· · ·patient is dehydrated.· Can we go ahead and start an
·6· · · · · ·Q.· ·Clear as mud.· So this ADPI, that's an      ·6· · ·IV on them?"
·7· · ·acronym?                                               ·7· · · · · ·A.· ·Right.· If I felt like just standard
·8· · · · · ·A.· ·Yes.                                        ·8· · ·things that a normal person could do, like drink
·9· · · · · ·Q.· ·A stands for assessment?                    ·9· · ·water, were not going to be enough.
10· · · · · ·A.· ·Uh-huh.                                     10· · · · · ·Q.· ·Would it be standard practice for you to
11· · · · · ·Q.· ·The D stands for diagnosis?                 11· · ·make that type of a recommendation to a doctor?
12· · · · · ·A.· ·Right.· So you've got a nursing             12· · · · · ·A.· ·Yes.
13· · ·diagnosis which is different than a doctor's           13· · · · · ·Q.· ·And the doctor could say yes or no?
14· · ·diagnosis.                                             14· · · · · ·A.· ·Yes.
15· · · · · ·Q.· ·In what way is it difference?               15· · · · · ·Q.· ·As far as planning goes, what does the P
16· · · · · ·A.· ·For instance, dehydration, for example.     16· · ·stand for?
17· · ·You don't necessarily have any supporting              17· · · · · ·A.· ·That's where you start to -- you're
18· · ·documentation like a lab result.· You can't order      18· · ·going to come up with what you're going to do.· So
19· · ·lab results to be able to say a person is dehydrated   19· · ·if the plan is talk to the doctor, get orders, then
20· · ·but if they tell you, "I'm thirsty.· I haven't been    20· · ·that's what you're going to do.· If the plan is to
21· · ·drinking a lot of water."                              21· · ·hydrate with Gatorade, that's what the plan is.· So
22· · · · · · · · So my diagnosis of dehydration may          22· · ·it's just what you're going to do to try and address
23· · ·include talking to the doctor about it and getting a   23· · ·the diagnosis that you came up with.
24· · ·medical order for IV or something, something that I    24· · · · · ·Q.· ·Okay.· And what is the nurse's role in
25· · ·couldn't do as a nurse.· But I could say, "Let's       25· · ·planning as opposed to the doctor's role in

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
            Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 9 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                       Ryan T. Borrowman
                                        26                                          27
·1· · ·planning?                                              ·1· · · · · ·A.· ·Yes.
·2· · · · · ·A.· ·The nurse can't make any medical            ·2· · · · · ·Q.· ·And my understanding is he was there at
·3· · ·diagnoses, so to speak.· So if they feel like a        ·3· · ·the jail one time a week?
·4· · ·situation is needing more than just something          ·4· · · · · ·A.· ·Most of the time two times a week.
·5· · ·simple, you have to talk to the doctor in order to     ·5· · · · · ·Q.· ·Two times?
·6· · ·see if he feels, number one, that something more       ·6· · · · · ·A.· ·Tuesday and Thursdays.
·7· · ·needs to be done, or, if he agrees that you just       ·7· · · · · ·Q.· ·How many hours would he be there?
·8· · ·need to do what you were going to do, push water or    ·8· · · · · ·A.· ·Just depends on how many patients he had
·9· · ·whatever.· They're different.· A nurse can't order     ·9· · ·to see.· I've seen him there for as short as maybe
10· · ·things, so to speak, that isn't commonly available     10· · ·30 or 40 minutes and a couple of hours, maybe.· Just
11· · ·to the normal person at home, if that makes sense.     11· · ·depends on what he had, if there was something
12· · · · · ·Q.· ·Sure.· As a nurse was there such thing      12· · ·complex or not.· I don't remember that very well.
13· · ·that you feel like a lot of times you knew what the    13· · ·It's been a long time.
14· · ·inmate needed as far as treatment goes but you still   14· · · · · ·Q.· ·Did he ever send out a PA or nurse
15· · ·needed to get a doctor's approval for that?            15· · ·practitioner --
16· · · · · ·A.· ·On almost anything that was related to      16· · · · · ·A.· ·Yes.
17· · ·drugs, alcohol, blood pressures, there were very few   17· · · · · ·Q.· ·-- instead of him coming out?
18· · ·options available to a nurse.· You could just give     18· · · · · ·A.· ·Yes.
19· · ·the inmate what's available to the general             19· · · · · ·Q.· ·How often did that happen?
20· · ·population.· So a majority of what I did, anyway,      20· · · · · ·A.· ·You know, that was so long ago.· He
21· · ·involved the doctor.                                   21· · ·hasn't had a PA or a nurse practitioner since
22· · · · · ·Q.· ·Okay.· And those conversations with a       22· · ·before -- Amy, who was the nurse practitioner there,
23· · ·doctor, specifically Dr. Larrowe, would that consist   23· · ·didn't want to come out so I couldn't tell you how
24· · ·of you calling him?· I'm going to break this down.     24· · ·long it's been but I think maybe the last one was
25· · ·Would you call him?                                    25· · ·Justin Brinkerhoff.· That would be -- I don't

                                                       28                                                            29
·1· · ·remember, but very rarely before that.· I mean         ·1· · ·minute.· You were talking about planning.· So you
·2· · ·Justin would come out at that time but that was, I     ·2· · ·had mentioned that you could call Dr. Larrowe.· If
·3· · ·believe, long before this ever happened.               ·3· · ·he wasn't there on the site you could call him and
·4· · · · · ·Q.· ·So your memory was in 2014 it was mostly    ·4· · ·you could have a conversation, correct?
·5· · ·Dr. Larrowe who would come?                            ·5· · · · · ·A.· ·Yes.
·6· · · · · ·A.· ·I believe so.· I could be wrong but --      ·6· · · · · ·Q.· ·As part of that conversation was it your
·7· · · · · ·Q.· ·Do you have any criticisms of the way       ·7· · ·practice to give him the medical history of the
·8· · ·that Dr. Larrowe handled inmates?                      ·8· · ·inmate that you were observing?
·9· · · · · · · · MR. MYLAR:· Objection.· Lack of             ·9· · · · · ·A.· ·Yes.
10· · ·foundation.                                            10· · · · · ·Q.· ·How about describing the symptoms that
11· · · · · · · · MR. WIGHT:· Join.                           11· · ·they were having?
12· · · · · ·Q.· ·You can still answer.                       12· · · · · ·A.· ·Yes.
13· · · · · ·A.· ·No.· I felt like he -- I think he was       13· · · · · ·Q.· ·Did you give him your thoughts on what
14· · ·very fair with then.· I know that there was even a     14· · ·was happening with the inmate?
15· · ·time or two that my perspective was that the inmate    15· · · · · ·A.· ·That would be standard for me, yes.
16· · ·was lying or that all the data that inmate was         16· · · · · ·Q.· ·Did you also tell him, make
17· · ·giving me was not correct but when he went before      17· · ·recommendations as to what you thought would be
18· · ·Dr. Larrowe he seemed to really get down and go        18· · ·appropriate treatment?
19· · ·through all of the data and listen to them.· He        19· · · · · ·A.· ·I didn't.· I know of nurses that will do
20· · ·would make decisions that from my initial assessment   20· · ·that but unless -- I would question him if I thought
21· · ·I wouldn't have come to without digging as deep as     21· · ·maybe he was making a decision that because I hadn't
22· · ·he dug, so I think he really tried to do what's        22· · ·explained things but I wouldn't just tell him I
23· · ·right for the inmates.                                 23· · ·think you need to do this.
24· · · · · ·Q.· ·All right.· Circling back to where we       24· · · · · ·Q.· ·But if you had sensed that he had maybe
25· · ·were.· We were on a little side tangent for a          25· · ·not understood the situation as you did, then you

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
           Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 10 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                      Ryan T. Borrowman
                                        30                                         31
·1· · ·would kind of follow up and provide more               ·1· · ·foundation.· Incomplete hypothetical and calls for
·2· · ·information, provide additional information.           ·2· · ·speculation.
·3· · · · · ·A.· ·Right.· Or he would oftentimes, if he       ·3· · · · · ·A.· ·So in that situation I would always send
·4· · ·didn't feel he understood it, he would say, "Okay, I   ·4· · ·them to the hospital because they've got Doppler
·5· · ·want you to go up and check this out and this out      ·5· · ·ultrasound that they can find veins.· So even there
·6· · ·and get more information for me."                      ·6· · ·I wouldn't say that we were limited because we have
·7· · · · · ·Q.· ·Okay.· And then implementation, you         ·7· · ·an ER that was always available to us.
·8· · ·mentioned that is --                                   ·8· · · · · ·Q.· ·And then the evaluation part of the ADPI
·9· · · · · ·A.· ·That's when you take what the doctor        ·9· · ·method, what does that entail?
10· · ·ordered and you actually do it.· So if he says give    10· · · · · ·A.· ·You implement it.· Sticking with the
11· · ·them blood pressure medication, you're going to        11· · ·blood pressure example, you're going to start
12· · ·administer blood pressure medication.· So that's the   12· · ·checking blood pressure and see if the blood
13· · ·implementation part.                                   13· · ·pressure starts to improve over the next day or two.
14· · · · · ·Q.· ·Are there some limitations in the jail      14· · ·You're going to be tracking to see if what was
15· · ·about implementing plans?                              15· · ·implemented is working.· And, if it's not, you're
16· · · · · ·A.· ·I'm not sure I understand.                  16· · ·going to start over and start going through it.· If
17· · · · · ·Q.· ·Let me give you a hypothetical.· Let's      17· · ·it's working, you're going to keep tracking it and
18· · ·say Dr. Larrowe said to you, "Take a blood draw from   18· · ·really kind of just goes from there.· It doesn't
19· · ·an inmate," but maybe his veins were scarred from      19· · ·circle back around.
20· · ·heroin use or some other thing and you were unable     20· · · · · ·Q.· ·You take a step back and you look and
21· · ·to get the blood in that way, are there other          21· · ·see is what we're doing working?
22· · ·avenues you may have to try to follow up on            22· · · · · ·A.· ·Right.
23· · ·implementing that plan or do you abandon the plan or   23· · · · · ·Q.· ·If not, what can we do different?
24· · ·what do you do?                                        24· · · · · ·A.· ·Right.
25· · · · · · · · MR. MYLAR:· Objection.· Lack of             25· · · · · ·Q.· ·How often should you in a shift or in a

                                                       32                                                            33
·1· · ·week or in a day take that evaluation status where     ·1· · · · · ·Q.· ·Have you reviewed any documents in
·2· · ·you're looking at what you're doing?                   ·2· · ·preparation for your deposition?
·3· · · · · ·A.· ·It depends on what you're implementing.     ·3· · · · · ·A.· ·I looked over my assessment, my initial
·4· · ·If it's like a blood pressure medication, some of      ·4· · ·assessment and then the note that I did to send him
·5· · ·those can be as effective as they're going to be in    ·5· · ·to the hospital.
·6· · ·a half hour.· Some of them are going to take three     ·6· · · · · ·Q.· ·You did his initial assessment and
·7· · ·or four days to build up enough in the blood to        ·7· · ·booking?
·8· · ·change it, so it just depends on what it is you're     ·8· · · · · ·A.· ·Yes.
·9· · ·implementing how quickly you feel you need to circle   ·9· · · · · ·Q.· ·Did anything stand out to you in that as
10· · ·around.                                                10· · ·being --
11· · · · · ·Q.· ·And the doctor isn't out there every day    11· · · · · ·A.· ·Abnormal?
12· · ·so the nurse has to make that judgment call.           12· · · · · ·Q.· ·Yeah.
13· · · · · ·A.· ·It's the same in any medical situation,     13· · · · · ·A.· ·No.· The patient -- I actually remember
14· · ·care center or whatever it is, the doctor is not       14· · ·him coming in.· I had seen him before.· I had
15· · ·there every day.                                       15· · ·multiple interactions with him.· Not always on a
16· · · · · ·Q.· ·As a nurse do you consider yourself the     16· · ·medical.· Just we like to talk to people.· He denied
17· · ·eyes and ears of the doctor?                           17· · ·having done anything.· The officer I remember
18· · · · · ·A.· ·Yes.                                        18· · ·saying, "He says he hasn't done anything but we have
19· · · · · ·Q.· ·And along with that requires critical       19· · ·been told that he did heroin a couple of days ago."
20· · ·thinking, correct?                                     20· · · · · ·Q.· ·So on the intake form it says that he
21· · · · · ·A.· ·Yes.                                        21· · ·had done heroin a couple of days ago.· Let me pull
22· · · · · ·Q.· ·Analysis?                                   22· · ·it up.· Page 488, are these your intake answers out
23· · · · · ·A.· ·Uh-huh.                                     23· · ·of CorEMR?
24· · · · · ·Q.· ·Is that a yes?                              24· · · · · ·A.· ·Oh, yeah.
25· · · · · ·A.· ·Yes.· Sorry.                                25· · · · · ·Q.· ·Okay.

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
           Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 11 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                      Ryan T. Borrowman
                                        34                                         35
·1· · · · · ·A.· ·It is.· He said -- and I remember this.     ·1· · ·into any alcohol on that.
·2· · ·I did not put the officer but it should have said      ·2· · · · · ·Q.· ·It may take a little while longer to get
·3· · ·officer because he denied the substance abuse.         ·3· · ·started.
·4· · ·That's why I marked no.· But then he also denied the   ·4· · · · · ·A.· ·Yeah.
·5· · ·signs and symptoms of withdrawal when I asked him,     ·5· · · · · ·Q.· ·The heroin starts really quickly.· Does
·6· · ·too, but he denied any substance use.· The officer     ·6· · ·the heroin withdrawal end quicker than alcohol
·7· · ·is where I got this from.· The officer states that     ·7· · ·withdrawal?
·8· · ·he took heroin two days ago but the patient still      ·8· · · · · ·A.· ·Not necessarily.· Depends on the person.
·9· · ·denied any signs or symptoms.· Like, "No, I'm not      ·9· · ·Each person metabolizes the opioid.· Now we're
10· · ·withdrawing."                                          10· · ·getting into knowledge after.
11· · · · · ·Q.· ·Did you observe any signs or symptoms of    11· · · · · ·Q.· ·Okay.· And that's fine.· I am curious
12· · ·withdrawal?                                            12· · ·about that so I want to --
13· · · · · ·A.· ·I did not.                                  13· · · · · ·A.· ·Some people can take seven, eight, nine
14· · · · · ·Q.· ·Is it your understanding that signs and     14· · ·days to clear the opioid out of their system.
15· · ·symptoms of withdrawal from alcohol typically begin    15· · ·Alcohol withdrawal, that one is a lot more
16· · ·48 to 72 hours?                                        16· · ·dangerous.· Where no one really dies from opioid
17· · · · · ·A.· ·Yes.· That was heroin, though.              17· · ·withdrawal, you can die from alcohol withdrawal.· So
18· · · · · ·Q.· ·Is it different with heroin?                18· · ·normally, in my setting, if I suspected that someone
19· · · · · ·A.· ·Yes.                                        19· · ·was going through opioid withdrawal, I would expect
20· · · · · ·Q.· ·How long is that?                           20· · ·eight to nine days.
21· · · · · ·A.· ·You start to get symptoms -- depends on     21· · · · · · · · For alcohol, depends on how quickly you
22· · ·how heavy their use is but you can get symptoms as     22· · ·get the medication in.· If you get medication
23· · ·soon as four or five hours afterwards.· Normally 24    23· · ·quickly, you can take them out of withdrawal pretty
24· · ·to 48 hours later you're in full-blown withdrawal.     24· · ·quick.· There again, depends on how the body
25· · ·But it is different than alcohol.· I wasn't cued       25· · ·responds to the medication and you have to give it

                                                       36                                                            37
·1· · ·time to work to reverse things.· But alcohol           ·1· · · · · ·A.· ·So if someone came in and they hadn't
·2· · ·withdrawals typically -- I would say that I don't      ·2· · ·gone through withdrawals and they presented 14 days
·3· · ·have as firm of dates on alcohol.                      ·3· · ·later with those symptoms I would think they had
·4· · · · · ·Q.· ·And by medication, do you mean              ·4· · ·been getting and maintaining the alcohol level
·5· · ·benzodiazepine?                                        ·5· · ·somehow in the block.· I would think that's a
·6· · · · · ·A.· ·Yeah.                                       ·6· · ·possibility.
·7· · · · · ·Q.· ·And if you get it into them, how long       ·7· · · · · ·Q.· ·Okay.· Would you investigate as to
·8· · ·would you expect their symptoms to continue?           ·8· · ·whether that was in fact the case?
·9· · · · · ·A.· ·Well, there again --                        ·9· · · · · ·A.· ·What do you mean?
10· · · · · ·Q.· ·What's the range?                           10· · · · · ·Q.· ·I mean would you try to confirm that --
11· · · · · ·A.· ·If the person wasn't doing better after     11· · ·let me give you some background.· We had Deputy
12· · ·a couple days I would get them out of my care and      12· · ·Lyman in here and he told us about homemade alcohol
13· · ·send them to the hospital.                             13· · ·and black tar heroin and other things.· Would you
14· · · · · ·Q.· ·If a person started withdrawal symptoms     14· · ·try to confirm whether or not they had received
15· · ·14 days after their last drink, would you think it     15· · ·those types of things?
16· · ·was withdrawal symptoms?                               16· · · · · ·A.· ·How -- I'm not sure what you're asking.
17· · · · · ·A.· ·No, I wouldn't.· Do you mind if I tell      17· · · · · ·Q.· ·Would you ask them?
18· · ·you what I would be thinking, though?                  18· · · · · ·A.· ·I would ask them.· I wouldn't expect
19· · · · · ·Q.· ·Sure.                                       19· · ·them to admit to it.
20· · · · · · · · MR. MYLAR:· Just wait until he asks the     20· · · · · ·Q.· ·What if they had been in a block
21· · ·question.                                              21· · ·lockdown?
22· · · · · ·A.· ·A jail setting is kind of a special         22· · · · · ·A.· ·In that situation the deputies would go
23· · ·situation where they can get illegal things down in    23· · ·in, turn up the whole room to try and find
24· · ·the blocks.                                            24· · ·something.· It's a little different than being in a
25· · · · · ·Q.· ·Sure.                                       25· · ·room of 60 people.

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
           Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 12 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                      Ryan T. Borrowman
                                        38                                         39
·1· · · · · ·Q.· ·Right.· Were you aware that Mr. Crowson     ·1· · · · · ·Q.· ·Why not?
·2· · ·had been in a block lockdown --                        ·2· · · · · ·A.· ·I just deal with the patients.· And the
·3· · · · · · · · MR. MYLAR:· Objection.· Assumes facts       ·3· · ·other thing is -- my personal is that I didn't want
·4· · ·not in evidence.· Go ahead.                            ·4· · ·to mix the two, medical versus corrections.· When a
·5· · · · · ·A.· ·I didn't know that.                         ·5· · ·patient came down to me, he was full medical. I
·6· · · · · ·Q.· ·Would that be something that you would      ·6· · ·didn't care what he had done, where he was.· My
·7· · ·want to consider in determining whether you thought    ·7· · ·focus was there.
·8· · ·it was from withdrawal?                                ·8· · · · · ·Q.· ·Did you notice anything abnormal about
·9· · · · · ·A.· ·There again, it's kind of difficult -- I    ·9· · ·Mr. Crowson during the process on June 11, 2014?
10· · ·wouldn't know how long they'd in there and I don't.    10· · · · · ·A.· ·No.
11· · ·You would really have to get down and start pulling    11· · · · · ·Q.· ·He seemed alert and oriented?
12· · ·up history.· When you're trying to deal with a         12· · · · · ·A.· ·Uh-huh.
13· · ·patient who is struggling, you don't really have all   13· · · · · ·Q.· ·Is that a yes?
14· · ·that time to just go back and research all the         14· · · · · ·A.· ·Yes.
15· · ·different facts.· And so your first priority is the    15· · · · · ·Q.· ·Did it seem like he was under the
16· · ·patient, to try and stabilize them.· So even though    16· · ·influence of any substances?
17· · ·you're trying to get a good history, sometimes the     17· · · · · ·A.· ·At the time, no.
18· · ·priority doesn't go there first.                       18· · · · · ·Q.· ·Was he compliant with instructions?
19· · · · · ·Q.· ·In the jail setting did you ask the         19· · · · · ·A.· ·I don't really give instructions. I
20· · ·deputies what they knew about that?                    20· · ·just ask questions.· He seemed fine to me.
21· · · · · ·A.· ·Oh, yeah, there's open communication.       21· · · · · ·Q.· ·Did you notice anything about his
22· · · · · ·Q.· ·Did you have access to the Spillman         22· · ·inability to respond appropriately?
23· · ·records?                                               23· · · · · ·A.· ·He seemed normal.
24· · · · · ·A.· ·I did.· That was not something that I       24· · · · · ·Q.· ·Okay.· I'm looking at page 501, just for
25· · ·got into very often.                                   25· · ·the record here.· These are the CorEMR notes.· It

                                                       40                                                            41
·1· · ·looks like you didn't see him medically until          ·1· · ·time the hospital actually saw him.
·2· · ·7-1-14, July 1, 2014.                                  ·2· · · · · ·Q.· ·Okay.· You wrote down he was able to
·3· · · · · ·A.· ·Okay.                                       ·3· · ·verbalize multi-word answers.
·4· · · · · ·Q.· ·Is that accurate?                           ·4· · · · · ·A.· ·Uh-huh.
·5· · · · · ·A.· ·The intake, is that what you're talking     ·5· · · · · ·Q.· ·But physical movement is delayed.
·6· · ·about?                                                 ·6· · · · · ·A.· ·Right.
·7· · · · · ·Q.· ·After intake.· Then you don't see him       ·7· · · · · ·Q.· ·Describe what you think was a movement
·8· · ·again until the 21st.                                  ·8· · ·that was delayed.
·9· · · · · ·A.· ·That's accurate.                            ·9· · · · · ·A.· ·Describe, I'm not sure what -- let's say
10· · · · · ·Q.· ·Okay.· Do you have any independent          10· · ·I were to hand him a cup to take a drink.· The hand
11· · ·memory of seeing him anytime other than booking        11· · ·wouldn't just reach out and grab it.· It would be
12· · ·around July 1st?                                       12· · ·delayed.· It was kind of slow motion to grab the
13· · · · · ·A.· ·I don't.                                    13· · ·cub.· I mean he was still answering, doing
14· · · · · ·Q.· ·Okay.· What time did you come on shift      14· · ·appropriate things.· Everything just seemed delayed,
15· · ·on July 1st?                                           15· · ·as I recall.· That part I don't remember as well as
16· · · · · ·A.· ·My shift started at seven.· I don't know    16· · ·I probably want to.
17· · ·what time I got there.                                 17· · · · · ·Q.· ·There's nothing in here about his
18· · · · · ·Q.· ·This chart note says it was at 2:15 p.m.    18· · ·vitals.
19· · ·Do you know if that was the time you saw him or if     19· · · · · ·A.· ·Yeah.· So on that -- I do vitals on
20· · ·that was the time that you charted?                    20· · ·rounds.· With him I went in, saw the obvious
21· · · · · ·A.· ·That was the time I charted.                21· · ·symptoms and immediately called the doctor because
22· · · · · ·Q.· ·So you probably saw him earlier in the      22· · ·they were severe enough, in my mind, that I just
23· · ·day?                                                   23· · ·wanted to get him out and over to the hospital.
24· · · · · ·A.· ·If I remember right, it was in the          24· · · · · ·Q.· ·Why did you think they were severe?
25· · ·morning on my initial rounds.· I'd have to see what    25· · · · · ·A.· ·Because he'd been there two days and on

                                        Linda Van Tassell, CRR, RMR, RDR
                                         DepomaxMerit Litigation Services                                                   YVer1f
           Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 13 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                      Ryan T. Borrowman
                                        42                                         43
·1· · ·the third day is when I would have really had my red   ·1· · ·could have a negative outcome, that he delayed and
·2· · ·flags up anyway.· So I just thought through it and I   ·2· · ·said, "All right, just keep them there."
·3· · ·figured in that time let's talk to the doctor to       ·3· · · · · ·Q.· ·Okay.· This is a little different than
·4· · ·send him.                                              ·4· · ·the other ones.· At the end of this --
·5· · · · · ·Q.· ·So, in your mind, changed mental status     ·5· · · · · · · · MR. MYLAR:· What number again?
·6· · ·that's been going on for two days, that's a basis to   ·6· · · · · · · · MR. SCHRIEVER:· 501.
·7· · ·send him to the hospital.                              ·7· · · · · ·Q.· ·You've actually got -- where it says
·8· · · · · ·A.· ·Yes.                                        ·8· · ·R. Borrowman, RN, is there a reason that you put
·9· · · · · ·Q.· ·Did you call Dr. Larrowe?                   ·9· · ·your name in there?
10· · · · · ·A.· ·Yes, I did.                                 10· · · · · ·A.· ·Most of the time I do that whenever I
11· · · · · ·Q.· ·And did you recommend to Dr. Larrowe        11· · ·put a note in.· I don't know if you have any other
12· · ·that he send the patient to the hospital?              12· · ·notes but that was pretty much my standard.
13· · · · · ·A.· ·I don't recall the exact conversation.      13· · · · · ·Q.· ·Okay.· Are you aware of anything else
14· · ·I would assume that's how it went.· Normally, I just   14· · ·that happened in Mr. Crowson's charting after he
15· · ·call and say, "Hey, this patient is demonstrating      15· · ·left the jail?
16· · ·this.· He's been there for a day or two.· I'm          16· · · · · ·A.· ·(Indicating in the negative.)
17· · ·concerned.· I'd like to get a second opinion on it."   17· · · · · ·Q.· ·Is the answer no?
18· · ·And he would say, "Send him to the ER."· I don't       18· · · · · ·A.· ·No, I don't recall anything.
19· · ·recall the exact conversation, no.                     19· · · · · ·Q.· ·Have you ever spoken with him since that
20· · · · · ·Q.· ·Did he hesitate at all to send him to       20· · ·you recall?
21· · ·the ER?                                                21· · · · · ·A.· ·Not that I recall.
22· · · · · ·A.· ·He never does hesitate to send them         22· · · · · ·Q.· ·Have you ever talked with Dr. Larrowe
23· · ·to -- my thoughts on Dr. Larrowe is that he always     23· · ·about this particular patient?
24· · ·errs on the side of caution, always.· I can't recall   24· · · · · ·A.· ·No.
25· · ·a single time that even with something simple that     25· · · · · ·Q.· ·Have you ever talked with Michael

                                                       44                                                            45
·1· · ·Johnson about this case?                               ·1· · · · · ·A.· ·So I see that something's the matter.
·2· · · · · ·A.· ·No.                                         ·2· · ·Call Dr. Larrowe.· He gives the order to send to the
·3· · · · · ·Q.· ·How about Josh Billings?                    ·3· · ·ER.· And at that point the deputies take over and
·4· · · · · ·A.· ·Josh Billings, not that I -- I don't        ·4· · ·they have whatever responsibility they have for
·5· · ·think so.                                              ·5· · ·making sure the patient's not going to try to
·6· · · · · ·Q.· ·You made a funny-looking face when I        ·6· · ·escape.· I think they handcuff them, put leg cuffs
·7· · ·asked about Josh Billings.                             ·7· · ·on and stuff like that and then once the doctor's
·8· · · · · ·A.· ·Josh Billings is not one that I would       ·8· · ·orders are given we let the deputies know or we call
·9· · ·even normally talk to about things like this so I      ·9· · ·911, depending on the severity.· And, to be honest,
10· · ·just thought it was interesting that you would even    10· · ·I don't recall how we sent him here.
11· · ·bring his name up.                                     11· · · · · ·Q.· ·Okay.· Do you have any reason to either
12· · · · · ·Q.· ·Was he a nurse at the jail?                 12· · ·like or dislike Mr. Crowson?
13· · · · · ·A.· ·Yeah.                                       13· · · · · ·A.· ·No.· Neither for or against.· I know he
14· · · · · ·Q.· ·Did he work there at the same time that     14· · ·was like a lot of inmates who were pretty high
15· · ·you did?                                               15· · ·maintenance.· He would always -- I mean if he had
16· · · · · ·A.· ·Yeah.                                       16· · ·even a little sniffle he would want to be down.· But
17· · · · · ·Q.· ·Do you know whether he ever saw             17· · ·that never made me dislike anybody.· I just figured
18· · ·Mr. Crowson?                                           18· · ·they're human.· I know that I've become even a baby
19· · · · · ·A.· ·I don't know.· If I did talk to him         19· · ·when I've had a cold.
20· · ·about it --                                            20· · · · · ·Q.· ·Do you know of anyone else at the jail
21· · · · · ·Q.· ·You don't recall or you don't know?         21· · ·that did not like Mr. Crowson?
22· · · · · ·A.· ·Yeah.                                       22· · · · · ·A.· ·If there was, I never talked to them. I
23· · · · · ·Q.· ·Okay.· Just walk me through quickly the     23· · ·don't recall anybody.
24· · ·process of sending Mr. Crowson to the ER on July       24· · · · · · · · MR. SCHRIEVER:· All right.· Those are
25· · ·1st.                                                   25· · ·all the questions I have for you.

                                         Linda Van Tassell, CRR, RMR, RDR
                                          DepomaxMerit Litigation Services                                                  YVer1f
           Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 14 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                      Ryan T. Borrowman
                                        46                                         47
·1· · · · · · · · MR. MYLAR:· Do you have any?                  ·1·   ·   · · · · · · · ·C E R T I F I C A T E
                                                                ·2·   ·   STATE OF UTAH· ·)
·2· · · · · · · · MR. SCHRIEVER:· He represents
                                                                · ·   ·   · · · · · · · · )
·3· · ·Dr. Larrowe.                                             ·3·   ·   COUNTY OF· · · ·)
·4· · · · · · · · · · · · ·EXAMINATION                          ·4·   ·   · · ·I HEREBY CERTIFY that I have read the
·5· · ·BY MR. WIGHT:                                            ·5·   ·   foregoing testimony consisting of 44 pages,
·6· · · · · ·Q.· ·Just to follow up on 501, 502.· There         ·6·   ·   numbered from 3 through 46 inclusive, and the same
                                                                ·7·   ·   is a true and correct transcription of said
·7· · ·are no entries related to Mr. Crowson for the 26th
                                                                ·8·   ·   testimony except as I have indicated changes on the
·8· · ·or the 27th of June.· Do you know whether you were       ·9·   ·   enclosed errata sheet.
·9· · ·working those days?                                      10
10· · · · · ·A.· ·Most likely -- if I was working I was --      11
11· · ·I hadn't had booking for a while.· That's one thing      12
                                                                · ·   · · · · · · · · · · · · RYAN T. BORROWMAN
12· · ·I remember about this date.· So, if I had been
                                                                13
13· · ·working, I was probably in the block doing kites and     14
14· · ·tasks.                                                   15
15· · · · · ·Q.· ·And you don't know who was working those      16·   · ·Subscribed and sworn to at
16· · ·days in the booking area?                                17·   · this· · · · ·day of· · · · · · · · , 2018.
                                                                18
17· · · · · ·A.· ·I don't.
                                                                19
18· · · · · · · · MR. WIGHT:· All right.· That's all I          · ·   · · · · · · · · · · · · Notary Public
19· · ·have.· Thank you, sir.                                   20
20· · · · · · · · MR. MYLAR:· I don't have any.                 21
21· · · · · · (Whereupon the taking of this deposition was      · ·   · My Commission Expires:
                                                                22
22· · ·concluded at 1:55 p.m.)
                                                                23
23· · · · · ·Reading copy submitted to Mr. Mylar.               24
24· · · · · ·Original transcript submitted to                   · ·   · · · · · · · · · · · · *· *    *
25· · ·Mr. Schriever.                                           25

                                                           48
·1· · · · · · · · · ·C E R T I F I C A T E
·2· · STATE OF UTAH· · · · )
· · · · · · · · · · · · · ·)
·3· · COUNTY OF SALT LAKE· )
·4· · · · ·THIS IS TO CERTIFY that the deposition of
·5· · RYAN T. BORROWMAN was taken before me, Linda
·6· · Van Tassell, Registered Diplomate Reporter and
·7· · Notary Public in and for the State of Utah.
·8· · · · ·That the said witness was by me, before
·9· · examination, duly sworn to testify the truth, the
10· · whole truth, and nothing but the truth in said
11· · cause.
12· · · · ·That the testimony was reported by me and that
13· · a full, true, and correct transcription is set
14· · forth in the foregoing pages, numbered 3 through 46
15· · inclusive.
16· · · · ·I further certify that I am not of kin or
17· · otherwise associated with any of the parties to
18· · said cause of action, and that I am not interested
19· · in the event thereof.
20· · · · ·WITNESS MY HAND at Salt Lake City, Utah, this
21· · 18th day of April, 2018.
22
23
· · · · · · · · · · · · · · · · ·Linda Van Tassell
24· · · · · · · · · · · · · · · ·RDR/RMR/CRR
25


                                         Linda Van Tassell, CRR, RMR, RDR
                                          DepomaxMerit Litigation Services                                                      YVer1f
           Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 15 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                      Ryan T. Borrowman

                                                         assign 15:21,23               brain 9:21 11:7 14:14
               1                         9               assisted 8:3                  break 5:5 9:10 26:24
                                                         assume 16:13 42:14            bring 44:11
 1 40:2                     911 45:9
                                                         assumed 16:2                  Brinkerhoff 27:25
 100 10:9
                                                         Assumes 38:3                  Brookstone 6:11,17,24
 100.4 12:25                             A                                              15:7
                                                         attempt 20:3
 11 39:9                                                                               brought 17:23 20:17
                            abandon 30:23                attorney 4:1,11
 14 36:15 37:2                                                                         build 32:7
                            abdominal 13:15              authority 22:8
 1975 3:13                                                                             bumps 11:23
                            abnormal 16:23 19:16,17      authorized 23:14
 1:55 46:22                  33:11 39:8                                                busy 17:5
                                                         automatically 15:21,23
 1st 40:12,15 44:25         abuse 34:3                   avenues 30:22
                            access 16:3 38:22            aware 16:9 23:9 38:1                       C
               2                                          43:13
                            accompany 20:22
                                                                                       call 7:12 18:13 20:19 22:9
 2000 8:14                  account 13:9 15:15                                          23:17 25:4 26:25 29:2,3
                            accurate 40:4,9                           B                 32:12 42:9,15 45:2,8
 2005 8:14,15
                            acronym 24:7                                               called 3:3 18:24 41:21
 2014 9:14 28:4 39:9 40:2                                B-O-R-R-O-W-M-A-N
                            active 18:8                   3:11                         calling 26:24
 21st 40:8
                            add 12:1                     baby 45:18                    calls 31:1
 24 34:23
                            addiction 6:7,18,19 7:6      back 13:25 15:9 16:3 20:3     capability 23:7
 25 18:2
                            additional 30:2               21:1,17 23:21 28:24 31:19,   care 8:1 22:12 32:14 36:12
 26th 46:7                                                20 38:14                      39:6
 27th 46:8                  address 3:16 10:17 25:22
                                                         background 37:11              case 37:8 44:1
 2:15 40:18                 administer 22:18 30:12
                                                         bad 12:2                      caught 17:8
                            administrator 16:12
                                                         basically 23:19               caution 42:24
               3            admit 37:19
                                                         basis 17:21 42:6              cell 20:7,8,19
                            ADPI 23:17 24:6 31:8
 30 27:10                                                begin 34:15                   cells 17:16,17,19 18:19,21
                            agrees 26:7                                                 19:1,22 20:14,15,16,19,23
                                                         beginning 4:2
                            ahead 25:5 38:4                                             21:15
               4                                         behalf 3:3
                            alcohol 10:5,17 11:7,18                                    center 6:11 8:1,2 32:14
                             12:3,12,24 13:14 14:2,6,9   behaving 11:4
 40 27:10                                                                              chance 3:25 4:3
                             15:4 26:17 34:15,25 35:1,   behavioral 10:3
 48 34:16,24                 6,15,17,21 36:1,3 37:4,12                                 change 12:21 16:4,7 32:8
                                                         benzodiazepine 36:5
 488 33:22                  alert 39:11                                                changed 8:7 9:5 42:5
                                                         big 5:6 20:5
                            Amy 27:22                                                  charge 17:4 19:4
                                                         Billings 44:3,4,7,8
               5            Analysis 32:22                                             chart 17:3,9 40:18
                                                         birth 3:12
                            Ankle 13:24                                                charted 40:20,21
 501 39:24 43:6 46:6                                     bit 4:2 9:16 20:5
                            answering 41:13                                            charting 19:23 21:14
 502 46:6                                                black 37:13                    43:14
                            answers 33:22 41:3
                                                         block 18:10 37:5,20 38:2      charts 15:12
                            anxiety 12:10,14              46:13
               6                                                                       check 19:12 30:5
                            anymore 11:20                blocks 21:8,9,11 36:24
                                                                                       checking 17:2 31:12
 60 37:25                   anytime 3:22 40:11           blood 13:4 22:23 23:10
                                                          26:17 30:11,12,18,21         circle 31:19 32:9
                            appropriately 39:22
                                                          31:11,12 32:4,7              Circling 28:24
               7            approval 26:15
                                                         body 35:24                    CIWA-AR 15:3
                            area 46:16
 7-1-14 40:2                                             booking 17:4,22,24 18:19,     clear 24:5,6 25:2 35:14
                            areas 18:18                   20 19:7 20:20 21:7,8,11
 72 34:16                                                                              Cliffs 8:1
                            asks 36:20                    33:7 40:11 46:11,16
                                                                                       clinic 7:20
                            assess 16:19                 booklet 5:1
               8                                                                       clonus 13:24
                            assessing 23:20              Borrowman 3:2,9,10 7:12
                                                          43:8                         Close 6:1
                            assessment 11:11 23:17
 8 3:13                      24:2,9 28:20 33:3,4,6       box 18:10,12                  cold 45:19



                                       Linda Van Tassell, CRR, RMR, RDR                                 Index: 1–cold
                                        DepomaxMerit Litigation Services
           Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 16 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                      Ryan T. Borrowman

 color 19:14                                               differently 11:4              evaluating 23:20
 Coma 14:16,24                           D                 difficult 38:9                evaluation 31:8 32:1
 comfortable 20:13                                         digging 28:21                 events 4:6
                             daily 17:20
 commit 15:8                                               dilated 11:24                 evidence 38:4
                             danger 20:10
 commonly 26:10                                            dilation 11:4                 exact 42:13,19
                             dangerous 35:16
 communication 38:21                                       direct 20:18                  exam 21:2,17
                             data 28:16,19
 completely 5:10 20:4                                      director 21:25                EXAMINATION 3:6 46:4
                             database 16:2
 complex 27:12                                             discuss 24:3                  examined 3:4
                             date 3:12 15:23 46:12
 compliant 39:18                                           discussed 10:11               expanded 9:15
                             dates 6:13 36:3
 computer 18:6 21:20                                       dislike 45:12,17              expect 35:19 36:8 37:18
                             day 17:5 18:2,16,17 19:4,7,
 concern 13:10                9 21:5 31:13 32:1,11,15      distracted 20:4               experience 9:12,15
 concerned 42:17              40:23 42:1,16                Dixie 9:3,4                   explain 4:2
 concluded 46:22             days 17:6 32:7 33:19,21       doctor 5:22 22:6,7,9,11,      explained 29:22
 confirm 37:10,14             34:8 35:14,20 36:12,15        15,19,24 23:19 24:23 25:4,   eyes 20:18 32:17
                              37:2 41:25 42:6 46:9,16       11,13,19 26:5,21,23 30:9
 connection 9:19                                            32:11,14,17 41:21 42:3
                             deal 5:7 38:12 39:2
 consist 26:23                                             doctor's 23:15 24:13                       F
                             deciding 15:1
 constant 20:20                                             25:25 26:15 45:7
                             decision 29:21                                              face 44:6
 constraints 16:20                                         doctorate 7:8,10,15,17
                             decisions 28:20                                             Facebook 14:21
 constriction 11:6                                         document 16:15
                             decreases 13:4                                              facility 8:3
 continue 36:8                                             documentation 24:18
                             deep 13:21 28:21                                            fact 37:8
 conversation 29:4,6                                       documents 33:1
  42:13,19                   dehydrated 23:24 24:19                                      facts 4:7 38:3,15
                              25:5                         Doppler 31:4
 conversations 26:22                                       draw 22:23 23:10 30:18        fair 28:14
                             dehydration 24:16,22
 copy 46:23                                                drink 25:1,8 36:15 41:10      familiar 15:3
                             delayed 41:5,8,12,14 43:1                                   feel 5:10 20:10 23:24 26:3,
 Coremr 15:12,15 17:3 18:5                                 drinking 24:21
  21:14 33:23 39:25          delirium 12:5,20,22                                          13 30:4 32:9
                             demonstrating 42:15           drugs 10:22 26:17
 correct 22:12 28:17 29:4                                                                feels 26:6
  32:20                      denied 33:16 34:3,4,6,9       dug 28:22
                                                                                         felt 25:7 28:13
 corrections 39:4            depend 17:22                  duly 3:4
                                                                                         Fields 3:18,20
 county 5:19 6:5,10,22       depending 18:2 21:9 45:9                                    figure 4:17
  7:23,25 8:20,25 10:15                                                 E
                             depends 27:8,11 32:3,8                                      figured 42:3 45:17
  21:25                       34:21 35:8,21,24
 couple 27:10 33:19,21                                     earlier 40:22                 fill 18:11
                             deposition 4:1,3 5:15 33:2                                  find 23:11 31:5 37:23
  36:12                       46:21                        ears 32:17
 courses 10:1                deputies 11:9 18:12 20:20     education 9:15                fine 35:11 39:20
 court 4:21                   37:22 38:20 45:3,8           effective 32:5                firm 36:3
 crazy 20:2                  deputy 20:22,25 21:3,4,6,     employed 5:20                 flags 42:2
 crisis 7:9                   7,8 37:11                                                  flying 18:14,15
                                                           encountered 15:6
 criteria 11:21 14:7,13,24   describe 11:1 41:7,9          end 35:6 43:4                 focus 39:7
 critical 32:19              describing 29:10                                            focused 7:10
                                                           entail 31:9
 criticisms 28:7             Desert 7:1,11                 enter 21:13                   follow 30:1,22 46:6
 Crowson 9:13 38:1 39:9      determine 11:12,13                                          forgot 3:24
                                                           entered 15:20
  44:18,24 45:12,21 46:7     determining 14:9 38:7         entire 22:13                  form 33:20
 Crowson's 43:14             detox 17:15 20:8,15,19                                      foundation 28:10 31:1
                                                           entries 16:4 46:7
 cub 41:13                   diagnoses 26:3                                              Frontier 7:18
                                                           entry 15:14
 cued 34:25                  diagnosis 24:11,13,14,22                                    full 3:8 39:5
                              25:23                        ER 31:7 42:18,21 44:24
 cuffs 45:6                                                 45:3                         full-blown 34:24
 cup 41:10                   die 35:17                     errs 42:24                    funny-looking 44:6
 curious 35:11               dies 35:16                    escape 45:6
 current 5:18                difference 24:15              escort 21:7,8



                                      Linda Van Tassell, CRR, RMR, RDR                    Index: color–funny-looking
                                       DepomaxMerit Litigation Services
           Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 17 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                      Ryan T. Borrowman

                               hours 27:7,10 34:16,23,24      issues 12:15                   long 3:19 6:12 7:23 8:22
              G                human 45:18                    IV 24:24 25:6                    27:13,20,24 28:3 34:20
                                                                                               36:7 38:10
                               hydrate 25:21
 Gatorade 23:23 25:2,21                                                                      long-term 20:11
                               hypothetical 25:3 30:17                     J
 gave 6:6                       31:1                                                         longer 11:16 35:2
 general 18:23 24:4 26:19                                     jail 5:25 7:14 8:21,25 13:11   looked 12:23 33:3
 give 26:18 29:7,13 30:10,                                      14:7,13 15:11 23:4,8 27:3    lot 20:12 24:21 26:13 35:15
                                            I
  17 35:25 37:11 39:19                                          30:14 36:22 38:19 43:15        45:14
                                                                44:12 45:20
 giving 28:17                  illegal 36:23                                                 LPN 8:11,13 9:7,24 10:7
                                                              Jim 21:24
 Glas-cow 14:17                imaging 23:7                                                  lying 28:16
                                                              job 5:18
 Glasgow 14:16,18,24           immediately 41:21                                             Lyman 37:12
                                                              Johnson 44:1
 good 38:17                    implement 7:11 31:10
                                                              Join 28:11                                 M
 goose 11:23                   implementation 30:7,13
                                                              Josh 44:3,4,7,8
 grab 18:11 41:11,12           implemented 23:21 31:15
                                                              judgment 32:12                 made 16:5,6 44:6 45:17
 growing 9:6                   implementing 23:20
                                 30:15,23 32:3,9              July 40:2,12,15 44:24          maintaining 37:4
 guess 21:10 24:1
                               impressions 4:9,10             June 9:14 39:9 46:8            maintenance 45:15
                               improve 31:13                  Justin 27:25 28:2              majority 26:20
              H
                               inability 39:22                                               make 15:14 16:8,24 25:11
                                                                           K                  26:2 28:20 29:16 32:12
 half 6:2 32:6                 incident 9:13
                                                                                             makes 26:11
 hallucinations 12:19          include 12:9 24:23             Kentucky 7:19                  making 23:21 29:21 45:5
 hand 41:10                    Incomplete 31:1                kind 6:16 23:2 30:1 31:18      management 7:1,3,9,20
 handcuff 45:6                 increase 12:9                   36:22 38:9 41:12
                                                                                             marked 34:4
 handle 24:4                   Increases 13:4                 kiosk 18:7
                                                                                             matter 45:1
 handled 28:8                  independent 40:10              kite 18:10,14,15
                                                                                             med 17:16,18,24 18:19,20
 hands 11:25                   indicating 43:16               kites 17:25 18:13,17,24         19:1 20:23
 happen 27:19                  influence 39:16                 46:13
                                                                                             medical 5:22 6:11 17:25
 happened 9:13 28:3 43:14      information 30:2,6             knew 12:14,16 26:13 38:20       18:9 19:22 20:7,16,18,19
 happening 29:14                                              knowledge 9:11 35:10            21:14,25 22:13 23:25
                               inhouse 10:12                                                  24:24 26:2 29:7 32:13
 head 5:2                      initial 28:20 33:3,6 40:25                                     33:16 39:4,5
 heart 13:5                    Initially 19:5                              L
                                                                                             medically 40:1
 heavy 34:22                   injuries 9:21 14:1                                            medication 6:21 22:19
                                                              lab 23:12 24:18,19
 heightened 13:21              injury 14:15                                                   30:11,12 32:4 35:22,25
                                                              Lack 28:9 30:25                 36:4
 heroin 6:18 11:18,22 12:2     inmate 26:14,19 28:15,16
  30:20 33:19,21 34:8,17,18                                   Larrowe 21:24 26:23 28:5,      medicine 6:7,18 7:3,6
                                 29:8,14 30:19                  8,18 29:2 30:18 42:9,11,23
  35:5,6 37:13                                                                               memories 4:6
                               inmates 17:20,23 18:1,4,         43:22 45:2 46:3
 hesitate 42:20,22               14 19:9 21:1 28:8,23 45:14                                  memory 14:10 15:8 28:4
                                                              left 8:18 43:15
 Hey 25:4 42:15                inmates' 22:12                                                 40:11
                                                              leg 45:6
 hierarchy 22:17               insomnia 13:7,10,11,13                                        mental 4:9,10 12:21 42:5
                                                              level 37:4
 high 45:14                    instance 24:16                                                mentioned 13:20 18:18
                                                              limitations 30:14               29:2 30:8
 highly 10:10                  instructions 39:18,19          limited 31:6                   metabolizes 35:9
 history 29:7 38:12,17         intake 17:17 33:20,22          lines 4:24                     meth 11:19
 home 26:11                      40:5,7
                                                              list 12:13 13:8,16             method 31:9
 homemade 37:12                interactions 16:16 33:15
                                                              listen 28:19                   Michael 43:25
 honest 45:9                   interchangeable 20:17
                                                              live 3:14                      mind 36:17 41:22 42:5
 honestly 5:10                 interesting 44:10
                                                              lived 3:19                     minute 29:1
 hooked 17:14                  Internet 14:23
                                                              location 13:12                 minutes 27:10
 hospital 22:14 23:6 31:4      interpretation 4:7
  33:5 36:13 41:1,23 42:7,12                                  lockdown 37:21 38:2            missed 17:13 20:1
                               investigate 37:7
 hour 32:6                                                    log 15:18                      mix 39:4
                               involved 26:21



                                         Linda Van Tassell, CRR, RMR, RDR                           Index: Gatorade–mix
                                          DepomaxMerit Litigation Services
           Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 18 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                      Ryan T. Borrowman

 modify 16:4                   okaying 22:7                  practitioner 6:8,20 8:8        41:15 42:13,19,24 43:18,
 months 6:15                   open 38:21                     27:15,21,22                   20,21 44:21 45:10,23
 morning 40:25                 opinion 42:17                 preparation 33:2              received 9:20 37:14
 motion 41:12                  opioid 6:19 7:9 35:9,14,16,   prescribe 6:21                recite 15:8
 moved 17:18                    19                           presented 37:2                recognition 9:21 10:5
 movement 41:5,7               opposed 25:25                 preserving 4:20               recognize 11:10
 moving 3:22                   options 26:18                 pressure 13:4 30:11,12        recollection 4:5 17:14
                               order 22:19,24 23:15           31:11,12,13 32:4             recommend 42:11
 mud 24:6
                                24:18,24 26:5,9 45:2         pressures 26:17               recommendation 25:11
 multi-word 41:3
                               ordered 30:10                 pretty 11:8 13:10 15:1        recommendations 29:17
 multiple 19:3,6,9 33:15                                      35:23 43:12 45:14
                               orders 25:19 45:8                                           record 15:11 39:25
 Mylar 3:15 28:9 30:25                                       prior 16:4
  36:20 38:3 43:5 46:1,20,23   oriented 39:11                                              recorded 4:25
                               Original 46:24                priority 38:15,18
                                                                                           records 38:23
                               outcome 43:1                  prison 9:20
                N                                                                          red 8:1 42:1
                                                             problems 10:3
                                                                                           reflexes 13:22
 necessarily 24:17 35:8                      P               process 5:16 39:9 44:24
                                                                                           related 26:16 46:7
 needed 26:14,15                                             proper 4:22
                               p.m. 40:18 46:22                                            relation 9:20
 needing 26:4                                                provide 30:1,2
                               PA 27:14,21                                                 remember 9:17,23 10:2
 negative 43:1,16                                            psychological 10:3             12:7,8 13:2 14:11 18:5
 normal 19:20 25:8 26:11       padded 20:9                   pull 33:21                     27:12 28:1 33:13,17 34:1
  39:23                        pain 7:1,3,11,20 13:15        pulling 38:11                  40:24 41:15 46:12
 note 15:20 19:17 33:4         paper 12:18                   pupil 11:4,6                  remind 5:1
  40:18 43:11                  part 9:24 22:17 29:6 30:13                                  rephrase 5:13
                                                             pupils 11:24 13:18
 notes 15:11 39:25 43:12        31:8 41:15                                                 reports 22:15
                                                             push 26:8
 notice 11:3 39:8,21           password 15:16                                              represents 46:2
                                                             pushing 25:1
 November 3:13                 patient 23:24,25 25:5                                       request 18:10
                                33:13 34:8 38:13,16 39:5     put 18:1,6,7,9,12 19:2 34:2
 number 11:3 26:6 43:5                                        43:8,11 45:6                 requests 18:1 19:2
                                42:12,15 43:23
 nurse 6:7,20 8:8 19:10                                                                    required 14:8
  22:7 23:16 24:25 26:2,9,     patient's 45:5
                                                                            Q              requires 32:19
  12,18 27:14,21,22 32:12,     patients 16:16 20:12 27:8
  16 44:12                      39:2                                                       research 38:14
                                                             qualifications 9:12
 nurse's 25:24                 people 4:10 10:11 16:20                                     resignation 6:6
                                17:17 19:1 33:16 35:13       question 4:15 5:9,11
 nurses 11:16 22:14,18,23                                     29:20 36:21                  respirations 19:15
  23:1,14 29:19                 37:25
                                                             questions 4:3 5:15 9:16       respond 39:22
 nursing 5:22 7:18 8:3         percent 10:9
                                                              39:20 45:25                  responds 35:25
  23:17 24:12                  person 15:21 24:19 25:8
                                26:11 35:8,9 36:11,14        quick 35:24                   responsibility 45:4
                O              personal 3:16 39:3            quicker 35:6                  responsible 22:12
                               perspective 28:15             quickly 32:9 35:5,21,23       responsive 19:13
 oath 4:4                                                     44:23                        responsiveness 13:18
                               physical 41:5
 object 3:15 4:11,14           picked 12:17                                                result 23:11 24:18
                                                                            R              results 23:13 24:19
 objection 4:20 28:9 30:25     plaintiff 3:3
  38:3                                                                                     reverse 36:1
                               plan 25:19,20,21 30:23        range 18:1 36:10
 obligated 4:4                                                                             review 10:8
                               planning 25:15,25 26:1        rarely 28:1
 observation 17:24 18:19,       29:1                                                       reviewed 33:1
  20 19:1,22 20:7,18 21:14                                   rate 13:5
                               plans 3:22 30:15                                            Riverview 5:22 7:22
 observe 20:12 34:11                                         reach 41:11
                               point 11:23 12:1,4 45:3                                     RN 8:8,16 9:2,3,24 10:7
 observing 29:8                                              Reading 46:23
                               population 18:23 26:20                                       43:8
 obvious 41:20                                               real 23:25
                               possibility 37:6                                            role 22:5 25:24,25
 occurred 23:22                                              reason 5:6 6:4 43:8 45:11
                               posted 11:16                                                room 21:2,18 37:23,25
 officer 33:17 34:2,3,6,7                                    reasons 4:22
                               practice 5:23 16:15 19:23,                                  rounds 40:25 41:20
 oftentimes 30:3                25 25:10 29:7                recall 6:2,13 10:20,21,25
                                                              12:3,13,18 13:16 18:8


                                        Linda Van Tassell, CRR, RMR, RDR                        Index: modify–rounds
                                         DepomaxMerit Litigation Services
           Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 19 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                      Ryan T. Borrowman

 routine 17:1                  speak 26:3,10                                             transcript 46:24
 rude 5:3                      special 36:22                            T                treatment 11:13 26:14
 rules 17:5                    specific 9:22 10:20,21                                     29:18
                                13:10 14:11                 taking 46:21                 tree 17:14,15
 Ryan 3:2,9
                               specifically 10:2,18 11:18   talk 3:25 25:19 26:5 33:16   tremors 11:25 12:5
                                26:23                        42:3 44:9,19
              S                                                                          true 14:22
                               speculation 31:2             talked 43:22,25 45:22
                                                                                         truth 4:5
 safe 7:9                      spell 3:10                   talking 9:11 19:15 24:23
                                                              29:1 40:5                  Tuesday 27:6
 scale 11:23 15:3              Spillman 38:22                                            turn 37:23
                                                            tangent 28:25
 scales 15:6                   Spine 7:2                                                 type 11:11 23:7 25:11
                                                            tar 37:13
 scarred 30:19                 spoken 43:19                                              types 10:22 11:4,7,25
                                                            tasks 17:25 18:25 46:14
 Schriever 3:7 43:6 45:24      stabilize 38:16                                            37:15
  46:2,25                                                   teach 11:2
                               stable 13:6 20:11,13                                      typically 34:15 36:2
 Score 14:16,25                                             technically 20:16
                               staff 10:16
 section 10:23                                              temperature 12:25                         U
                               stand 25:16 33:9
 send 23:1,5,12,13 27:14                                    ten 7:24 8:24
                               standard 25:7,10 29:15
  31:3 33:4 36:13 42:4,7,12,    43:12                       tendon 13:21                 Uh-huh 8:4 12:17 21:21
  18,20,22 45:2                                             terms 20:16                   22:1,20 24:10 32:23 39:12
                               stands 24:9,11                                             41:4
 sending 44:24                                              test 23:2
                               start 25:1,5,17 31:11,16                                  ultimately 22:11
 sense 26:11                    34:21 38:11                 testified 3:4
 sensed 29:24                                                                            ultrasound 31:5
                               started 8:23 35:3 36:14      thing 11:17 26:12 30:20
 setting 35:18 36:22 38:19      40:16                         39:3 46:11                 unable 30:20
 severe 41:22,24               starts 31:13 35:5            things 4:18 9:10 11:5,8,25   understand 5:11,17 9:14
                                                              16:1 19:24 23:23 24:2,4     30:16
 severity 11:12 45:9           state 3:8 9:3,4
                                                              25:8 26:10 29:22 36:1,23   understanding 15:25
 shaken 5:2                    states 34:7                    37:13,15 41:14 44:9         16:9 21:24 22:4 27:2 34:14
 shift 31:25 40:14,16          status 12:21 32:1 42:5       thinking 13:14 14:1,6        understood 29:25 30:4
 short 27:9                    step 31:20                     32:20 36:18                University 7:18 9:3,4
 show 11:19                    steps 23:19                  thirsty 24:20                unlock 16:13
 showed 11:17                  Sticking 31:10               thought 29:17,20 38:7        unstable 12:6
                               stimulant 11:6                 42:2 44:10
 showing 11:5,7
 side 28:25 42:24              stop 5:24                    thoughts 29:13 42:23
                                                                                                      V
                               stopped 6:4                  Thursdays 27:6
 signs 11:5,7 12:6 13:6
  17:2 34:5,9,11,14            structure 23:16              time 8:20 9:4,12,14,17       veins 30:19 31:5
                                                              11:15 16:20 17:7 18:8
 simple 11:8 24:2 26:5         struggling 38:13               19:11 20:24 27:3,4,13      verbalize 41:3
  42:25                                                                                  versus 39:4
                               stuff 45:7                     28:2,15 36:1 38:14 39:17
 single 18:10 20:24 42:25                                     40:14,17,19,20,21 41:1     vigilant 19:23
                               submitted 46:23,24             42:3,25 43:10 44:14
 sir 46:19                                                                               visits 20:23
                               Suboxone 7:7                 times 16:17,21 17:13 19:3,
 site 29:3                                                                               visual 20:20
                               substance 34:3,6               7,9,12 26:13 27:4,5
 sitting 17:17                                                                           vital 12:6 13:6 17:2
                               substances 39:16             timestamp 15:24
 situation 16:23 20:2 24:4                                                               vitals 17:8,10,15 19:5,9
  26:4 29:25 31:3 32:13        suicide 20:3                 told 33:19 37:12
                                                                                          41:18,19
  36:23 37:22                  supporting 24:17             topic 10:11
 situations 4:13               suspected 35:18              touch 10:2
                                                                                                      W
 Skin 19:14                    sweating 11:24               track 16:2,7
 sleeping 19:14                sworn 3:4                    tracked 16:14                wait 36:20
 slow 41:12                    symptoms 10:6,18 29:10       tracking 31:14,17            waiting 17:18
 slower 17:7                    34:5,9,11,15,21,22 36:8,
                                14,16 37:3 41:21
                                                            trained 14:12                walk 19:6 44:23
 sniffle 45:16                                              training 9:20,22,25 10:13,   wanted 20:12,18 41:23
                               system 12:1,4 18:6 22:13       14,15,16 11:1
 somebody's 17:2                35:14                                                    Washington 3:18,19 5:19,
 something's 45:1                                           trainings 10:9                24 6:5,10




                                        Linda Van Tassell, CRR, RMR, RDR                 Index: routine–Washington
                                         DepomaxMerit Litigation Services
           Case 2:15-cv-00880-TC Document 91-3 Filed 01/09/19 Page 20 of 20
                                                   CROWSON vs WASHINGTON COUNTY
April 17, 2018                                                      Ryan T. Borrowman

 water 24:21 25:1,9 26:8
 week 27:3,4 32:1
 whiteboard 11:17
 WIGHT 28:11 46:5,18
 withdrawal 10:6,17,22
  11:18 12:2,3,24 13:14
  14:2,6,9 15:4 34:5,12,15,
  24 35:6,7,15,17,19,23
  36:14,16 38:8
 withdrawals 11:13 36:2
  37:2
 withdrawing 34:10
 woman 14:18
 work 5:21 6:7,9,12,16,25
  7:25 8:25 9:19 36:1 44:14
 worked 7:13
 working 5:24 6:4,22 7:8
  8:20,23 15:7,11 31:15,17,
  21 46:9,10,13,15
 workload 16:18
 written 5:1
 wrong 28:6
 wrote 41:2

                X

 x-ray 23:2,4

                Y

 year 8:12,13,17,18 10:7,23
 yearly 10:9,12,14,15
 years 3:21 6:1 7:24 8:24
  10:4




                              Linda Van Tassell, CRR, RMR, RDR         Index: water–years
                               DepomaxMerit Litigation Services
